 EMPIRE CITY AT YONKERS RACEWAY
 355 NLRB No. 35 
225
Yonkers Racing Corp. d/b/a Empire City at Yonkers 
Raceway 
and Law Enforcement Employees Be-
nevolent Association and Local 971/550 NSOBA. 
Case 2ŒAOŒ00001 
May 24, 2010 
ADVISORY OPINION 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND BECKER Pursuant to Sections 102.98 and 102.99 of the Board™s 
Rules and Regulations, on October 26, 2009, the New 

York State Employment Relations Board (NYSERB) 
filed a petition for an Advisory Opinion as to whether the 
Board would assert jurisdiction over the operations of 
Yonkers Racing Corp. d/b/a Empire City at Yonkers 
Raceway (the Employer).  In
 pertinent part, the petition 
alleges as follows: 
1.  Representation petitions (SE-60135 and SE-60153) 
are currently pending before NYSERB.
1 2.  The Employer and the Unions involved, Law En-
forcement Employees Benevolent Association and Local 
971/550 NSOBA (the Unions) and OPEIU Local 153 

(the incumbent Union), have taken opposing positions 
concerning whether the National Labor Relations Board 
(the Board) has jurisdiction over the Employer.  

NYSERB seeks an advisory opinion as to whether the 
Board will assert jurisdiction over the Employer under 
the facts as found 
in the hearing officer™s report, and 
adopted by NYSERB.  NYSERB™s factual findings are 
as follows: 
 a. The Employer is located at 830 Yonkers Avenue, 
Yonkers, New York 10174.  Yonkers Raceway 
has operated as a horse racing track since 1899.  
NYSERB has exercised jurisdiction over the 
Raceway for many years, pursuant to the NLRB™s 

policy of declining to exercise jurisdiction over 
racetrack operations.  The Rooney family has 
owned and operated Yonkers Raceway since 

1972, and did so as of October 21, 2009, the date 
NYSERB adopted the hearing officer™s findings 
and recommendations.
2                                                             
 1 Unfair labor practice charges f
iled by the incumbent Union (Cases 
SUŒ60136, Œ60138, Œ60139, and Œ60140) are being held in abeyance 
pending the resolution of the issue of jurisdiction. 
2 The NYSERB hearing was held before Hearing Officer Edwin 
Stahr on August 27, 2009.  NYSERB™S Decision and Order noted that 
no exceptions were filed to the report, adopted the hearing officer™s 

findings and recommendations, and certif
ied the record submitted to the 
Board as part of the petition.  Thus
, for the purposes of this Advisory 
Opinion, we take the facts as found 
there to be accurate as of the date 
the report was served.  Throughout this Opinion, all references to the 
present (e.g., ﬁtodayﬂ) will refer to 
NYSERB™s findings of the facts as 
b. In 2005, the Raceway was 
closed temporarily for 
the construction of a new gaming operation, after 
the State of New York passed legislation author-
izing video lottery terminals (slot machines) at 

the Raceway.  Casino construction consisted of 
renovating 2 of the 6 floors of the clubhouse to 
house 2000 slot machines, and constructing a 

single-story building dedicated to the casino, food 
courts, entertainment lounge, and other facilities.  
The casino currently has 53
00 slot machines, and 
the New York State Lottery Division regulates 
the casino operation.
3   c. In 2004, the Raceway had revenues of $28 mil-
lion.  The casino opened in 2005.  In 2008, the 
Raceway had revenues of $23 million, and the 

casino had net revenues of $156 million.   
d. Prior to 2005, the Raceway
 employed 205 people.  
Currently, there are 1300 full-time and part-time 
employees employed at th
e facility (racetrack and 
casino combined).  The ma
jority of the employ-
ees work on both sides of the operation. The ca-

sino employs approximately 170 individuals ex-
clusively and the racing operation employs ap-
proximately 89 employees exclusively.    
e. The unit in question is as follows: ﬁ[a]ll regular 
full-time and regular part-time Special Police Of-
ficers, Peace Officers, Security Officers, Ser-

geants and Lieutenants employed by the Em-
ployer.ﬂ  In 2004, the 
racetrack employed ap-
proximately 35Œ40 of such peace officers.  In 

2008, there were 135 peace officers at the Race-
way.  Peace officers can be assigned to either or 
both the racing and casino operations.  Twenty-
three peace officer
s work consistently on the ca-
sino side and twelve work consistently on the rac-

ing side. 
f. With respect to the levels of attendance at 
Yonkers Raceway, in 2
004, the Raceway had ap-
proximately 354,000 customers.  In 2008, after 
the casino opened, the combined operations had 
approximately 4.5 million customers. 
g. With respect to the hours of operation at Yonkers 
Raceway before and afte
r the casino operations 
opened, between 1972 and 2005, the Raceway 

operated 5 nights a week from 5 until 11:30 p.m., 
                                                                                            
 they existed on Oct. 
26, 2009, the date that NYSERB submitted the 
petition to the Board. NYSERB™s petition did not attach 
position statements from any 
party, and no party has filed a brief with the Board. 
3 In 2007, pursuant to a stipulated 
election, the NLRB issued a certi-
fication of a unit consisting of vi
deo game machine attendants and 
promotion booth representatives of the Employer.  The Board™s juris-

diction was not contested in that proceeding.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 226 
and was open each month of the year, weather 
permitting.  Today, the casino is open from 10 
until 2 a.m. every day of the year, and the race-
track operates 5 nights a week each month of the 

year, weather permitting.  Before the opening of 
the casino, simulcasting was open from 11 a.m. 
until 11:30 p.m., 5 days a week.  Now simulcast-

ing is open 7 days a week at hours determined by 
the availability of racing at tracks that provide 
simulcast signals to the Raceway. 
h. With respect to the relationship between the race-
track and the casino, New York State law would 
not allow video lottery terminals at Yonkers 
Raceway without the racetrack; therefore, the ca-
sino is dependent on the racetrack for its exis-

tence.  Without the casino, Yonkers Raceway 
would undergo a significant decline in atten-
dance, revenue, and employees.  The hearing of-

ficer found that ﬁ[i]t is not evident from the tes-
timony and evidence whether Yonkers Raceway 
would cease operations without the casino.ﬂ  
 As noted above, the Employer and the Unions have 
taken opposing positions regarding Board jurisdiction 

over the Employer™s operations.  The Unions filed repre-
sentation petitions with NYSERB, requesting an investi-
gation into a representation question and that NYSERB 

certify the representative, if 
any, selected by employees 
in the above-described unit of peace officers.  The Em-
ployer has objected to NY
SERB™s exercising jurisdic-
tion. It contends that the nature of its business has 
changed to the point that the Board™s policy of declining 
to assert jurisdiction over racetracks no longer applies.
4    Section 102.98 of the Board™s Rules and Regulations 
governs the Board™s consideration of advisory opinions 

and provides, in relevant part: 
 Whenever an agency or court of any State or territory is 

in doubt whether the Board would assert jurisdiction 
over the parties in a proceeding pending before such 
                                                          
 4 See Sec. 103.3 of the Board™s 
Rules and Regulations, which pro-
vides that ﬁ[t]he Board will not asse
rt its jurisdiction 
in any proceeding 
under sections 8, 9, and 10 of th
e Act involving the horseracing and 
dogracing industries.ﬂ The Board has adopted this policy pursuant to 
Sec. 14(c)(1) of the Act, which provides that  
The Board, 
in its discretion
, may, by rule of decision or by published 
rules adopted pursuant to the Admini
strative Procedure Act, decline to 
assert jurisdiction over any labor 
dispute involving any class or cate-
gory of employees, where, in the opin
ion of the Board, the effect of 
such labor dispute on commerce is no
t sufficiently substantial to war-
rant the exercise of its jurisdiction . . . . [Emphasis added.] 
The Board has declined to assert
 jurisdiction over racetracks based 
on its judgment that disputes arising from employment at such enter-
prises do not, on balance, have such impact.  See Sec. 103.3 of the 

Board™s Rules. agency or court, the agency or court may file a petition 
with the Board for an advisory opinion on whether the 
Board would decline to assert jurisdiction over the par-
ties before the agency or the court (1) 
on the basis of its 
current standards
, or (2) because the employing enter-
prise is 
not within the jurisdiction of the National Labor 
Relations Act. 
 [Emphasis added.]
5  The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Having duly considered the matter, and based upon the 
facts as found by NYSERB, the Board is of the opinion 
that it would not decline to assert jurisdiction over the 
Employer™s operations.  
As set out above, the Board™s Rules allow for the issu-
ance of advisory opinions in 
narrow circumstances, i.e., 
only in response to a petition by a State or territory rais-
ing jurisdictional questions.  The Board™s advisory opin-

ion proceedings under Section 102.98(1) ﬁare designed 
primarily to determine whether an employer™s operations 
meet the Board™s 
commerce jurisdictional standards.ﬂ 
Ecclesiastical Maintenance Services
, 320 NLRB 70 
(1995) (declining to issue an advisory opinion on 
whether employer was a religious-affiliated institution 

and, accordingly, whether th
e Board would assert juris-
diction).  The issue here, whether the enterprise is pri-
marily a racetrack or casino,
 involves the enterprise™s 
impact on interstate commerce. See Section 103.3 and 
footnote 4, infra. Accordingl
y, the issue is appropriate 
for an advisory opinion under subparagraph (1) of Sec-

tion 102.98.
6  If, as the Employer contends, its enterprise is now es-
sentially a casino operation, then the Board would apply 
its retail standard to ascertain whether the volume of the 
Employer™s business is suffic
ient to bring it within the 
Board™s discretionary jurisdiction.  
El Dorado Club
, 151 
NLRB 579 (1965); 
Harrah™s Club
, 150 NLRB 1702 
(1965), enfd. 362 F.2d 425 (9th Cir. 1966), cert. denied 

386 U.S. 915 (1967).  However, if the enterprise remains 
                                                          
 5 The Board™s Rules impose certain formal requirements on petitions 
for advisory opinions.  The instant petition satisfies these requirements. 
6 With respect to subpar. (2) (statu
tory jurisdiction), it is clear that 
the Employer falls within the Boar
d™s statutory jurisdiction, which, 
subject to the explicit exceptions set ou
t in Sec. 2(2) of the Act, extends 
to all enterprises affecting commerce.
  Thus, regardless of whether the 
Employer™s operation is viewed as primarily a racetrack or primarily a 

casino, it falls within the statutory ju
risdiction of the Board.  Moreover, 
the Board regularly asserts jurisdiction over enterprises engaged in 
casino gambling.  See, e.g., 
Riverboat Services of Indiana
, 345 NLRB 
1286 (2005); 
President Riverboat Casinos of Missouri, Inc.
, 329 NLRB 
77 (1999); 
Bally™s Park Place
, 255 NLRB 63 (1981); 
Club Cal-Neva, 231 NLRB 22 (1977) enfd. sub nom. 
NLRB v. Sierra Development Co.
, 604 F.2d 606 (9th Cir. 1979). 
 EMPIRE CITY AT YONKERS RACEWAY
 227
primarily a racetrack operation, the Board would not 
assert discretionary jurisdiction.   
We agree with the Employer
 that, as a result of the 
changes resulting from the addition of its casino gam-

bling operations, the enterprise is no longer primarily a 
racetrack, and that the Board™
s policy of declining juris-
diction over racetracks no longer applies to it.
7   In two 
recent published cases, the Board considered combined 
casino and racetrack operations with histories similar to 
that of the Employer™s enterprise.  In each case, the 

Board found that although th
e enterprise began life as a 
racetrack and added casino ope
rations later, the revenue 
and employment generated by the casino so overshad-
owed those generated by the horseracing operations the 
enterprise was no longer 
ﬁessentially a racetrack,ﬂ 
Prai-
rie Meadows Racetrack & Casino
, 324 NLRB 550, 551 
(1997), and ﬁthe racetrack wa
s dependent on the casino, 
not the other way around.ﬂ 
Delaware Park
, 325 NLRB 
156, 156 (1997).   
In 
Prairie Meadows
, supra, the Board ordered elec-
tions in three bargaining units, including a unit of skilled 

and unskilled employees who maintained and repaired 
the building containing the casino operations and the 
seating for racing patrons.
8  Prior to the addition of ca-
sino gambling, there were 375 employees, with only 125 
employed year round. After the addition of casino gam-
bling, the number of employees rose to 1300, with 1050 

employed year round.  None of the employees were 
jockeys, trainers, grooms, or parimutuel betting agents, 
classifications that the Boar
d had excluded from the pro-
tection of the Act under Section 103.3.  The Board con-
cluded that the 
Prairie Meadows enterprise was ﬁpre-
dominantly a casino and the employees are predomi-
nantly casino employees.  In these circumstances, Sec-
tion 103.3 of the Board™s Rules and Regulations does not 

apply.ﬂ  Id. at 552.   
                                                          
 7 We emphasize that our Opinion is based solely on the facts set out 
in the NYSERB report, and that a 
full inquiry into the Employer™s 
operations that would occur in a representation or unfair labor practice 
proceeding could lead to a different 
result.  Further, our Opinion does 
not address any issue other than the likelihood that the Board would 
assert jurisdiction over the Employer™s enterprise.  For example, this 
Opinion expresses no position as to the appropriateness of the unit 

involved.  
8 The Board also ordered elections in another unit of employees who 
worked exclusively in th
e casino, e.g., cashiers and slot machine atten-
dants, and in a unit of employees who worked predominately in the 
casino, e.g., housekeepers and kitchen and banquet employees.  
In Delaware Park
, supra, the Board followed 
Prairie 
Meadows to assert jurisdiction over another racetrack 
that received significant reve
nues from slot machines.  
As in 
Prairie Meadows
, the casino operation brought 
with it a significant increase in the number of days the 
facility was open (from 5 hours per day, 139 days per 
year to 13Œ18 hours per day, 363 days per year). 
Here, it appears from NYSERB™s factual findings that 
the Employer™s operation ha
s undergone similar changes 
resulting from the addition of casino gambling.  The 

number of employees has increased from 205 to 1300 
and its hours of operation each day have more than dou-
bled, from 7.5 to 16.  As in 
Prairie Meadows
 and 
Dela-
ware Park,
 the casino gambling side of the Employer™s 
business has come to so dominate the operation that the 

operation is primarily a casino operation with a racetrack 
attached, rather than vice versa.    
Accordingly, the Board is of
 the opinion that the Em-
ployer™s operation is primarily a casino and the racetrack 
exception is not applicable.  
As noted above, the Board 
applies the retail standard to casino operations.  The 

Board™s current standards provide that it will exercise 
discretionary jurisdiction over all retail enterprises falling 
within its statutory jurisdiction and with a gross annual 

volume of business of $500,000 or more. 
Carolina Sup-
plies & Cement Co
., 122 NLRB 88 (1959).   NYSERB 
found that, in 2008, the Empl
oyer™s racetrack/casino op-
eration had combined revenues of approximately $179 
million, well in excess of the dollar-volume test in the 
Board™s retail standard.  Therefore, the Board™s opinion 

is that the Employer™s oper
ation has sufficient impact on 
commerce that the Board woul
d not decline to assert 
discretionary jurisdiction over it.
9                                                             
 9 Significantly, the Employer does not suggest that the Board should 
abandon or revise its practice of d
eclining jurisdiction over racetracks.  
Such an argument would not be appropriate for consideration in a 
nonadversarial advisory opinion, and 
the Board has refused to address 
it in the advisory opinion context.  See, e.g., 
Pari-Mutuel Clerks Union 
of Louisiana Local 328 (Jefferson Downs)
, 267 NLRB 174 (1983) 
(reconsideration of policy of declin
ing jurisdiction over racetracks does 
not fall within the parameters of the advisory opinion).   
We note that, as in 
Prairie Meadows
 and 
Delaware Park
, the em-
ployees at issue here do not belong in
 classifications that the Board has 
previously declined to protect under Sec. 103.3.  
 